ORDER
The Board of Commissioners on Grievances and Discipline petitions this Court to temporarily suspend the respondent from the practice of law. After a hearing in the matter, we have determined that the petition should be granted.
IT IS, THEREFORE, ORDERED that respondent’s license to practice law in this State is temporarily suspended until further order of this Court. Respondent shall, within fifteen (15) days of this order, file an affidavit with the Clerk of this Court showing that he has fully complied with the provisions of Paragraph 30 of Rule 413, SCACR. This order shall be made public as provided by Paragraph 7 B of Rule 413, SCACR.
/s/ Ernest A. Finnev. Jr.. C.J.
/s/Jean H. Toal. A.J.
Is/ James E. Moore. A.J.
Harwell, C.J., and Chandler, J., not participating.